 CARLON, AN INDIAN HEAD COMPANYCarton, An Indian Head Company, Division of IndianHead, Inc. and Terry Copen, Kenneth Rarick, andJohn Brewer. Cases 8-CA- 10851-1, 8-CA- 10851-2, and 8-CA-10851-3November 28, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 7, 1978, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect lo credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONMAX ROSENBERG. Administrative Law Judge: With allparties represented, this proceeding was heard before me inCleveland, Ohio, on December 8, 1977, and January 10,1978, on a complaint filed by the General Counsel of theNational Labor Relations Board and an answer interposedthereto by Carlon, An Indian Head Company, Division ofIndian Head, Inc., herein called Respondent.' At issue isThe complaint. which issued on August 29, 1977. is based upon chargesfiled on March 8, 1977, and served on March 9, 1977. in Cases 8CA-10851-1 and -CA-10851-2, and a charge filed on March 22, 1977. andserved on March 24, 1977, in Case 8CA -10851 3.whether Respondent violated Section 8(aX3) of the Act bycertain conduct to be detailed hereinafter. Briefs have beenreceived from the General Counsel and Respondent whichhave been duly considered.Upon the entire record made in this proceeding, includ-ing my observation of the demeanor of the witnesses asthey testified on the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1 THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with its principaloffice located in Beachwood, Ohio, has, at all times mate-rial herein, been engaged in the manufacture of polyvinylchloride pipe at its plant in Aurora, Ohio, the only facilityhere involved. During the salient period, Respondentshipped goods valuded in excess of $50,000 from its placeof business in Aurora directly to points located outside theState of Ohio. The complaint alleges, the answer admits,and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that United Rubber, Cork,Linoleum and Plastic Workers of America, Local 583,AFL-CIO-CLC, herein called the Union, is a labor orga-nization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)3) of the Act by discharging employees Terry Copen,Kenneth Rarick, and John Brewer on or about March 3 or4, 1977,2because they had, or Respondent believed thatthey had, joined or assisted the Union or had otherwiseengaged in statutorily protected concerted activities. Re-spondent denies the commision of any labor practices pro-scribed by the statute, and therefore prays that the com-plaint will be dismissed in its entirety.Respondent manufactures polyvinyl chloride pipe at itsplant with a complement of approximately 85 productionand maintenance employees who are represented for thepurposes of collective bargaining by the Union. The recorddiscloses and I find that, since 1959, Respondent and theUnion have been parties to successive labor compacts and,over the years, Respondent has experienced a number ofeconomic strikes which were called by the Union in fur-therance of its bargaining demands.On March 1, at the expiration of the latest contract be-tween the parties, the Union embarked upon another eco-nomic work stoppage which was utlimately terminated on2 Unless otherwise indicated, all dates herein fall in 1977.3At the hearing and in its brief. Respondent contended that the com-plaint should be dismissed on the ground. inie, alia, that its issuance waspredicated upon a senes of fatal, procedural irregularities. In view of thefindings and conclusions hereinafter made, dismissing the affirmative plead-ings in their entirety on substantive ground I deem it unnecessary to ruleupon this contention.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 16 upon ratification of a new agreement. It is undis-puted and I find that this strike was punctuated by variousincidents of violence and vandalism. These occurrencesprompted Respondent to file a petition for an injunctionwith a local court which, on March 15, granted a tempo-rary restraining order proscribing this activity. However,with the exception of the episode which triggered this pro-ceeding, none of the miscreants were positively identifiedon the record made.When the strike began on March 1, the Union estab-lished picket stations outside the plant from which bases itsmembers picketed. The patrolling was done by shifts, andeach tour was supervised by a line captain who was gener-ally responsible for the conduct of the pickets while he wason duty. The line captain during the early hours of March3 was employee Kenneth Rarick. Among the other strikerspresent at that time were employees Terry Copen and JohnBrewer.There is no essential dispute of fact and I find that, onthe morning of March 3, Respondent's supervisors, JessDowdle, Lloyd Askew, and Richard Denny, were on dutyin the plant. Since the commencement of the strike, thesemen had been working 12-hour shifts, which extendedfrom 8 p.m. to 8 a.m., performing some general productionwork and making regular tours of the plant and property toinsure security. About 3 a.m., while the supervisors werebusily engaged in the warehouse, warning signals wereheard. After an investigation, they noted that the air sys-tem which fed the entire plant was losing pressure. Dennyand Dowdle immediately visited the boilerroom where theyfound the door unaccountably open and the boiler valveshut off, with the result that the boiler was over pressuriz-ing. While Denny proceeded to summon the plant engineerfor assistance, Dowdle and Askew proceeded outside thebuilding to inspect the premises. At approximately 3:30a.m., they approached one of Respondent's trucks whichwas parked near the sewage disposal plant and discoveredthat it had been severely vandalized. Upon making a tourof inspection of the well house and a nearby fire well andfinding no damage, Dowdle and Askew commenced to re-turn to the damaged truck. As they were doing so, theyobserved three men walking toward them along the rail-road tracks which immediately bordered on Respondent'sproperty. Dowdle and Askew thereupon decided to movecloser to the tracks to ascertain the identity of the threefigures in light of the supervisors' discovery of the vandal-ized truck and the valve shut off. In their testimony, bothsupervisors unequivocally avowed that, as they neared thetracks, they recognized strikers Kenneth Rarick, Terry Co-pen, and John Brewer who, from a distance of less than100 feet, began to pick up fist-size rocks from the rail bedand throw them at the company representatives. This at-tack continued for several seconds during which Dowdleand Askew dodged the missiles. While neither man was hitby the volley, the rocks struck the ground as close as 5 feetaway, landing on all sides of them. At this juncture, Dow-dle exclaimed, "Come on, let's back off before we get hit,"whereupon the men separated and hid behind stacks ofpipes in the vicinity. According to Dowdle, he observedfrom his new vantage point that Rarick was crouched be-hind a transformer box panel situated near the railroadtracks. A few moments later, Dowdle circled over toAskew's refuge and, together, they started their retreat tothe main plant building. However, Rarick, Copen, andBrewer kept pace with the supervisors and, as the latterproceeded to the plant, the strikers hurled additional vol-leys of rocks in their direction. Dowdle and Askew ran theremaining distance unharmed and, upon returning to theplant, they turned in a report of the incident to their plantmanager. Pursuant to this report, Respondent mailed a let-ter to each of the strikers which recited that:This is to inform you, that effective this date, youremployment with Carlon, An Indian Head Companyis hereby terminated. The reason for this discharge isserious misconduct on your part while engaging inpicket line activity during the early morning of March3, 1977.4As chronicled above, the work stoppage ended on April16 at which time a contract settlement was reached. Of the85 employees who participated in the strike and who hadengaged in picketing activity, only Rarick, Copen, andBrewer were terminated.In light of the testimonial utterances of Rarick, Copen,and Brewer, there is no question but that these men wereengaged in picket duty along the railroad tracks during theperiod from 3:30 and 4 a.m. on March 3 when the incidentreported by the supervisors occurred. Thus, Rarick, thepicket line captain during that period, testified that he, Co-pen, and Brewer walked down the railroad tracks adjacentto Respondent's yard on at least three occasions thatmorning for the purpose of checking the yard and the backdoor to observe what production activities were takingplace. Rarick also admitted that, on one such journey withhis cohorts, he noticed Dowdle and Askew in the yard andthe supervisors had a clear view of the three pickets be-cause a pole at the fire well where the supervisors werestanding illuminated the area with five lights. Indeed, Rar-ick corroborated Dowdle's testimony that the latter hadseen Rarick crouch behind a transformer box panel at atime when Dowdle testimonially reported that rocks werecascading around Dowdle and Askew. During his directexamination, Rarick flatly denied that he had hurled rocksat the supervisors on the night in question, and furtherdenied that he had observed Copen and Brewer do so, al-though he conceded that he had observed "a few [rocks]now and then," and even managed to describe them indetail. On cross-examination, Rarick also initially deniedthat he had seen either Dowdle or Askew near the railroadsiding or behind the railroad cars which were parked onthe siding, and denied that he had observed any truck inRespondent's yard. However, in an affidavit which Rarickgave to a Board agent in preparation for the hearing, Rar-ick swore that "During that morning [March 31 we werewalking up the railroad tracks to observe any activity goingon around the plant. As we were walking back along therailroad tracks-there were six or seven rail cars inside theCarlon Co. fence-the forman [sic] Lloyd Askew and Jess4 The effective date of the discharge of Rarick and Brewer. as reflected inthe letters sent to them. was March 3. Copen's termination was effectiveMarch 4.496 CARLON, AN INDIAN HEAD COMPANYDowdle came out between the railcars and the fence. TerryCopen, myself, and maybe John Brewer were the ones whowalked down the railroad tracks. The foremen looked at usand we looked at them. I don't recall anything being said.I did see a company truck inside the fence."In an attempt to overcome the testimonial assertions ofDowdle and Askew that they had actually seen Rarickthrow fist-size rocks in their direction from the railroadsiding, the General Counsel adduced evidence from Rarickthat the picket line captain was right-handed, that he hadsuffered an industrial injury to that limb, and that Rarickcould not possibly have thrown any rocks on the morningin question. The record discloses that Rarick had filed anapplication for payment of medical benefits with the Bu-reau of Workers' Compensation of the State of Ohio due toan industrial accident which he sustained on February 10.The application and an accompanying medical certificatereflect that he visited a physician on February 16 and Feb-ruary 23. In his evaluation during the visit on February 23.the doctor advised Rarick to "continue present regimen[i.e., avoid strenuous use of arm, heat applications, medica-tion]" and to "return [in] I week if necessary." In a medi-cal note which he gave Rarick for submission to Respon-dent, the physician reported that "Kenneth Rarick may notuse the [right] arm for any strenuous gripping, pulling, etc.and must avoid bumping the elbow for the next 5 days."By his own admission, Rarick did not have occasion tovisit the doctor for a further checkup during the week fol-lowing February 23. In fact, he continued to work steadilyat the plant until the strike was called on March 1, per-forming a wide range of movements using his throwingarm such as driving a truck and painting. Despite hisclaimed infirmity, Rarick openly acknowledged on thestand that he was physically able to hurl rocks on themorning of March 3.When called as a witness, Terry Copen also confessedthat he had walked down the railroad right-of-way on twooccasions on the morning of March 3 in company withRarick and Brewer, and that he had spied Dowdle andAskew in Respondent's yard. However, he, too, denied thathe had thrown any rocks at the supervisors, or that he hadseen Rarick and Brewer do so. Under letter of March 4,Copen received word from Respondent that he had beendischarged on that date for misconduct on the picket lineon March 3.In his testimony, John Brewer acknowledged that he hadtravelled down the railroad siding with Rarick and Copenon the morning of March 3 on at least one occasion, andthe record establishes that, on this occasion, he noticedSupervisors Dowdle and Askew walking around the rail-road cars. On direct examination, Brewer categorically de-nied that he had thrown any rocks at the supervisors orthat he had seen Rarick or Copen do so. On cross-exami-nation, Brewer was asked whether he had picked up anyobjects on the railroad bed, and he responded in the nega-tive. However, in a sworn statement given to a Board agentduring the investigation of these proceedings, Brewer re-lated that, during his picketing tour, he "may have pickedup pieces of steel or railroad spikes just to play with them."He then claimed that this playful gesture occurred wellbefore he walked along the railroad siding with Rarick andCopen. and he could not remember whether these men alsoindulged in the same pastime. On March 3. Respondentalso mailed a letter to Brewer informing him of his dis-charge on that date for engaging in picket line misconduct.Rounding out his testimony, Brewer failed to deny Produc-tion Superintendent Richard Denny's averments that, onthe evening of March 7. while stationed at the plant gate,Brewer warned Denny that "Before this thing is over with,there is going to be blood shed."Finally, Emanuel Hough testified on behalf of the Gen-eral Counsel that he served as a picket from midnight to 6a.m. on March 3 along with Rarick, Copen, and Brewer.and that he did not observe these men throw rocks at su-pervisors at anytime that morning. Initially, Hough pro-claimed that any such actions of the three strikers couldnot have escaped him because "they were within my eye-sight the whole evening." However, he then acknowledgedthat, during the critical period from 3:30 to 4 a.m. onMarch 3. he was positioned at a picket station far removedfrom the railroad track site where Rarick. Copen. andBrewer accosted Dowdle and Askew.I do not credit the testimony of Rarick, Copen, andBrewer, not only because I was not impressed with eithertheir demeanor or candor when they testified from the wit-ness stand, but also because their testimony was internallyinconsistent. Thus, all three men admitted that, between3:30 and 4 a.m. on March 3, they collectively travelleddown the railroad siding adjacent to the plant yard, andthat they observed Dowdle and Askew within 100 feet oftheir location. In his testimony, Rarick denied that he hadseen the supervisors in the vicinity of the railroad cars orthat any damaged truck was on the premises. He then con-ceded that, in a sworn statement given to the Board, hetold the Government agent that he had, indeed, noticed thesupervisors in close proximity to the railroad cars and thepickets, and that a company truck was positioned in theyard. Rarick next sought to convey the impression that hewould have been physically unable to hurl rocks at Dowdleand Askew, even if he had so desired, because his throwingarm had been incapacitated as a result of an industrialaccident. However, this attempt to shield his involvementin the rock throwing incident proved abortive on severalcounts. Thus, although the attending physician directedRarick to return to his office within a week after his Febru-ary 23 appointment if necessary, Rarick felt no need tofollow this direction and. in fact, continued to perform thephysically demanding duties of driving a truck and paint-ing. Moreover, Rarick admitted on the stand that he wouldhave been physically capable of throwing rocks on themorning of March 3. Furthermore, Rarick testified that,during his interview with the Board agent, he stated that he"thought I was fired because of my union activity and mylongevity with the company." In this connection, Rarickrecounted that he had been a member of the Union's con-tract negotiating team for 6 years and has also held theposition of chief shop steward for 3 years. However. Rarickconfessed that he had abandoned these positons long be-fore the current work stoppage, and that he held no unionoffice on March 3. Moreover. Rarick further acknowl-edged that, during an earlier strike against Respondentwhich occurred in 1974. he was immediately recalled to497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at the conclusion of the walkout despite the fact that,during this period, he had been both a union negotiatorand a chief shop steward.Turning to the testimony of Copen and Brewer, bothmen admitted that they had walked down the railroad sid-ing with Rarick on the morning of March 3 and both mendenied that they had indulged in any rock throwing, al-though they confirmed that they had spotted SupervisorsDowdle and Askew in the plant yard on that occasion.Brewer did admit that he seized some pieces of steel orrailroad spikes from the road bed as a playful gesture, butclaimed that this episode occurred long before he jour-neyed down the tracks with his fellow strikers. That Brew-er was not disinclined to indulge in picket line violence isbest exemplified by the warning which he uttered to Pro-duction Superintendent Denny on March 7 that "Beforethis things is over with, there is going to be blood shed."In sum, I credit the testimony of Respondent's Supervi-sors Dowdle and Askew and find that, between 3:30 and 4a.m. on March 3, as they were engaged in a security checkin the plant yard, Rarick, Copen, and Brewer stationedthemselves on a railroad siding less than 100 feet from wherethe supervisors stood and bombarded the latter with a barrageof fist-sized rocks which the strikers had gathered up fromthe railroad bed. Dowdle and Askew thereupon ran for coverbehind some pipes located in the yard and hid behind thesebarricades while the missiles ricocheted off the pipes or fellwithin 5 feet of the men. Finally, the supervisors retreatedto the confines of the plant where they reported the incidentto their superior and positively identified the culprits asRarick, Copen, and Brewer. As heretofore chronicled, Re-spondent discharged Rarick and Brewer on March 3, andCopen on March 4, because of this picket line misconduct.In his complaint, the General Counsel alleges that, onMarch 3 and 4, Respondent discharged Rarick, Copen,and Brewer for engaging in a protected, concerted activity,i.e., a privileged economic strike, and thereby offended theprovisions of Section 8(aX3) of the Act. Respondent claimsthat it discharged these men, not because they embarkedupon an economic work stoppage in furtherance of theirUnion's collective-bargaining demands, but solely becausethey took part in the serious, unprotected misconduct ofhurling large rocks at their supervisors while on the picketline. As I have heretofore found that the evidence supportsRespondent's claim that the three strikers had launchedthese objects and that they were discharged therefor, I findno merit in the General Counsel's contention in this re-gard.Reaching further into his arsenal, the General Counselurges that, notwithstanding the three alleged discriminateesmight be found to have indulged in the rock throwing inci-dent, this activity was not the type of "brutal violence"which the statute condemns. If I understand the GeneralCounsel's legal thesis correctly, he seems to contend that,inasmuch as neither Dowdle nor Askew were struck by thevolley of rocks which were thrown in their direction, theconduct of the strikers should be chalked up as mere "ani-mal exuberance" which falls within the protective ambit ofSection 13 or 7 of the Act. To be sure, Section 13 of the Actprescribes that "Nothing in this Act, except as specificallyprovided for herein, shall be construed so as either to inter-fere with or diminish in any way the right to strike, or toeffect the limitations or qualifications on that right." And,of course, Section 7 of the statute invests employees withthe right "to engage in ... concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion ...." But this is not to say that all forms of conductwhich falls within the literal terms of these sections areentitled to statutory protection. In deference to the rightsof employers and the public in general, the Board andother tribunals have made it abundantly clear that seriousacts of misconduct which occur in the course of a strikemay disqualify a striker from the protection of the Act.5It is now established that, "Upon proof that strike mis-conduct on the part of a particular striker has occurred, theburden of proving the innocence of the striker shifts to theGeneral Counsel who, in order to gain reinstatement forthe striker, must show that the conduct was not sufficientlyserious to justify the employer's refusal to reemploy thestriker in question." 6 In assaying the misconduct of Rar-ick, Copen, and Brewer, it should be noted that theUnion's strike was neither caused nor prolonged by thecommission of any unfair labor practices on the part ofRespondent, and, so far as appears, the rock-throwing inci-dent was not in response to the presence of nonstrikers orscabs at work in the plant. When viewed against the back-drop of the extensive vandalism and pellet-gun shootingswhich occurred during the work stoppage herein, which thestate court found to be of sufficient gravity to enjoin, aswell as Brewer's threat that blood would now before thelabor hostilities ended, I am persuaded that the calculatedmisconduct of Rarick, Copen, and Brewer was of such se-verity under the circumstances as to warrant depriving themof the protection of the controlling legislation.7From myreading of the Act and the interpretative decisions, I perceiveno support therein for the General Counsel's apparent asser-tion that employees' rights under Sections 13 and 7 shoulddepend upon the accuracy of their aim.Finally, the General Counsel argues that, even thoughRarick, Copen, and Brewer could have been lawfully dis-charged for having hurled rocks at the supervisors, Re-spondent selected these men for termination for the alter-nate reason that they occupied prominent positions in theUnion's infrastructure, and thus violated Section 8(aX3) ofthe Act on this ground. I find this argument totally lackingin substance. As I have heretofore found, although Rarickhad served as a member of the Union's negotiating teamand as the chief shop steward during the Union's strike in1974, he held no office in that labor organization at thetimes material herein. Moreover, despite his participation5See, e.g.. Hedstrom Company, a subsidiary of Brown Group, Inc., 235NLRB 1198 (1978); N.L.R.B v. Illinois Tool Works, 153 F.2d 811, 815-816(7th Cir. 1946).6See Coronet Casuals, Inc., 207 NLRB 304, 305 (1973).7Compare N.LR.B. v. Otsego Ski Club-Hidden Valley, Inc., 542 F.2d 18(6th Cir. 1976) (throwing eggs at vehicles); W J. Ruscoe Company v.N.L.R.B., 406 F.2d 725 (6th Cir. 1969) (throwing gravel at nonstrikers);Larand Leisurelies, Inc., 222 NLRB 838 (1976) (throwing beer bottles atcars) with N.LR.B. v. Illinois Tool Works, supra (publishing inaccurate in-formation about employer); Terry CoacI Industries, Inc.. 166 NLRB 560(1967), enfd. 411 F.2d 612 (9th Cir. 196%9) (using obscene language); CoronetCasuals, Inc., 207 NLRB 304 (1973) (throwing gravel underhanded).498 CARLON, AN INDIAN HEAD COMPANYin the work stoppage which occurred in 1974, Rarick wasimmediately recalled to work when the strike terminated.Brewer testified without contradiction and I find that heheld no position on the Union's official roster when he wasdischarged on March 3 and that, although he participatedin the 1974 strike, he, too, was recalled by Respondent.Furthermore, Copen testified that he had occupied the roleof shop steward when the current strike began on March 1,but revealed that there were six or eight other shop stew-ards who participated in the strike and none of them weredischarged by Respondent. Finally, Emanuel Hough, whoheld the office of president of the Union during the March1 strike and who also engaged in picketing, was not termi-nated. In short, I am not convinced that Respondent wasmotivated in severing Rarick, Copen, and Brewer from itsemployment rolls for reasons connected with their unionmembership or the offices which they held in that labororganization.Having found that Rarick, Copen, and Brewer had en-gaged in picket line misconduct on the morning of March 3which was unprotected by the Act, I therefore concludethat Respondent was legally privileged to discharge themfor this activity. Accordingly, I conclude that the GeneralCounsel has failed to sustain his burden of proof that Re-spondent violated Section 8(a)(3) of the Act by terminatingthese men. Consequently, I shall order that the complaintbe dismissed in its entirety.ORDER8IT IS HEREBY ORDERED that the complaint herein be, and ithereby is, dismissed in its entirety.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations fo the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.499